ROBERT L. BLAND, Judge.
The claim involved in this case comes to the court of claims under the shortened procedure provision of the court act. It is a claim concurred in by the head of the agency concerned and approved by an assistant attorney general as one which within the meaning of the court act should be paid by the state. The record prepared by the state road commission and filed in the court discloses the following factst: On October 21, 1950, claimant was driving her automobile in the town of Benwood, where respondent had been engaged .in grading and widening the road, taking out crossties, et cetera, when, at a point known as Kentucky Heights, her automobile came in contact with a spike, damaging the tire and tube to the extent of $57.34.
The court having informally considered the said claim is of opinion that under the circumstances it would appear to be a claim possessed of merit. An award is therefore made in favor of claimant Claire Daniels in the amount of fifty-seven dollars and thirty-four cents ($57.34).